Citation Nr: 1525954	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an effective date prior to December 13, 2005, for the grant of a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1994 and from August 9, 2002 to October 15, 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  This matter was before the Board in January 2012, at which time it was remanded for additional development.  After the issuance of a July 2014 supplemental statement of the case, this matter has been remitted to the Board of further appellate review.  


FINDINGS OF FACT

1.  On October 22, 2002, the Veteran underwent a gastric resection of 80 percent of his stomach due to stomach cancer.

2.  The Veteran submitted a claim of entitlement to a total rating based on individual unemployability due to service-connected disability on December 15, 2003.

3.  On and after October 22, 2002, the Veteran was unable to secure and follow a substantially gainful occupation by reason of his gastric cancer, status post resection of 80 percent of the stomach, chemotherapy, and radiation therapy, as well as his educational and occupational backgrounds.

3.  The Veteran was discharged from active duty, effective October 15, 2004, after the Army's determination that he was no longer fit for retention due to his condition following the October 22, 2002 gastric resection and subsequent treatment.




CONCLUSION OF LAW

The criteria for an effective date of October 16, 2004, but no earlier, for the grant of entitlement to TDIU, have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 15, 2003, the Veteran submitted a claim of entitlement to service connection for gastric cancer, status post resection of 80 percent of the stomach, chemotherapy, and radiation therapy (hereinafter residuals of gastric cancer), which was granted in an April 2004 rating decision.  The RO assigned a 20 percent rating to the Veteran's service-connected residuals of gastric cancer, effective October 14, 2003.  Ultimately, the Veteran asked for reconsideration of the April 2004 rating decision.  In a July 2007 rating decision, the RO granted a 40 percent rating to the Veteran's service-connected gastric cancer residuals, effective October 16, 2004.

On December 13, 2005, the Veteran also submitted claims of entitlement to service connection for a variety of other disabilities.  In an April 2007 rating decision, service connection was granted for low back intervertebral sprain; right ankle degenerative joint disease; and residuals of right thumb injury.  The RO assigned separate 10 percent ratings to the Veteran's right ankle degenerative joint disease and residuals of right thumb injury, and a 40 percent rating for the Veteran's lower back intervertebral sprain, each effective December 13, 2005.

In September 2007, the Veteran submitted a formal claim of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU), which was granted in a December 2007 rating decision, effective December 13, 2005.  The Veteran perfected an appeal, claiming that he was entitled to TDIU at the time he submitted his claim of entitlement to service connection for gastric cancer residuals, i.e., December 15, 2003.

According to the applicable regulations, the appropriate effective date for the grant of TDIU is either the date the claim was received by VA or the date entitlement arose, whichever is the later.  U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  As such, the Board must determine the date of the Veteran's TDIU claim and the date entitlement arose in order to determine which was later.

With respect to the date of the Veteran's claim, as discussed above, the Veteran submitted a claim of entitlement to service connection for residuals of gastric cancer on December 15, 2003.  In April 2004, the RO issued a rating decision wherein service connection for residuals of gastric cancer was granted and a 20 percent rating was assigned thereto, effective October 13, 2003, which was later amended to be October 16, 2004.  In January 2005, the Veteran submitted a notice of disagreement with the April 2004 decision, claiming that his service-connected residuals of gastric cancer warranted a higher rating.  In the January 2005 notice of disagreement, the Veteran also asserted that the RO should consider a claim of entitlement to TDIU.

Generally, a claim of entitlement to TDIU involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Given the Veteran's January 2005 assertion that he was unemployable due to his service-connected residuals of gastric cancer occurred during an appeal for an increased initial rating for that disability, the Board finds that the issue of entitlement to TDIU was reasonably raised.  Id.  Further, the Board finds that because a claim of entitlement to TDIU is part and parcel of an increased rating claim, the date of claim for the reasonably raised claim of entitlement to TDIU is the same date as the claim for the underlying increased rating claim.  In this case, the Veteran's appeal for an increased rating stems from his disagreement with the initial rating assigned to his service-connected gastric cancer residuals.  The claim of entitlement to service connection for gastric cancer residuals was received by VA on December 15, 2003.  As such, the Board finds that the date of the Veteran's claim of entitlement to TDIU is December 15, 2003. 

In making this decision, the Board acknowledges that the Veteran was serving on active duty at the time he submitted the December 15, 2003 claim.  However, the Veteran's duty status does alter the date of claim.

As discussed above, generally, the effective date for the award of TDIU is the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  The Board has determined that the date of the Veteran's claim regarding his claim of entitlement to TDIU is December 15, 2003.  The Board will now determine the date entitlement to TDIU arose.

Generally, VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from securing or following a substantially gainful occupation consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability:  1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).

In the December 2007 rating decision, the RO granted TDIU, effective September 13, 2007, which is the date VA received the Veteran's formal claim of entitlement to TDIU.  After the Veteran submitted a January 2008 notice of disagreement, the RO issued a February 2008 rating decision.  Therein, the RO found that an earlier effective date was warranted for the grant of TDIU, namely December 13, 2005.  This date coincides with the date that the Veteran met the schedular requirements for TDIU.  38 C.F.R. § 4.16(a).  

Prior to December 13, 2005, the only service-connected disability for which a rating has been assigned is the Veteran's gastric cancer residuals.  In a July 2007 rating decision, the RO increased the initial rating assigned to the Veteran's service-connected gastric cancer residuals to 40 percent, effective October 16, 2004.  As such, prior to December 13, 2005, the combined service-connected rating was 40 percent.  This rating does not meet the schedular requirements for TDIU and, thus, the determination as to whether the Veteran is entitled to an effective date prior to December 13, 2005, is predicated on whether the evidence establishes that the Veteran is entitled to TDIU prior December 13, 2005, on an extraschedular basis.  38 C.F.R. § 4.16 (a), (b).

Preliminarily, the Board acknowledges that it does not have the authority to assign TDIU on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  As such, in January 2012, the Board remanded the Veteran's claim in order for the RO to obtain an advisory opinion from the VA Director of Compensation and Pension Service (hereinafter Director) and for the RO to adjudicate the issue of whether the Veteran is entitled to TDIU prior to December 13, 2005, on an extraschedular basis.  While the Veteran's claim was in remand status, the RO obtained an opinion from the Director, dated in April 2014.  The RO then issued a July 2014 supplemental statement of the case wherein it denied an earlier effective date for TDIU, finding that evidence did not demonstrate that TDIU was warranted on an extraschedular basis prior to December 13, 2005.  Consequently, the Board finds that the RO complied with the January 2012 remand directives and, thus, another remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also finds that consideration of the Veteran's claim herein is appropriate as the RO adjudicated in the first instance the issue of the Veteran's entitlement to TDIU prior to December 13, 2005, on an extraschedular basis.  The Board will address this issue de novo.

The Veteran's service personnel records demonstrate that he was separated from active duty based on a finding by a Physical Evaluation Board that he was physically unfit to continue serving due to his residuals of gastric cancer, but assigned a zero percent disability rating.  The Veteran challenged the Physical Evaluation Board's findings and, after a prolonged adjudicative history, the Army Board for Corrections of Military Records (ABCMR) issued an August 2006 decision.  In pertinent part, the ABCMR determined that the Veteran's records should be amended to show that he was found unfit for continued service due to post-gastrectomy syndrome, moderate, with weight loss, diarrhea, and circulatory symptoms and that he was placed on temporary disability retirement, effective October 16, 2004, with a 40 disability rating.  In August 2007, the Veteran was then removed from temporary disability retirement and placed on permanent disability retirement; a decision that was predicated upon the recommendation of a Physical Evaluation Board.  Additionally, following the Veteran's separation from active duty, he was also terminated as a civilian employee of the U.S. Army National Guard of Delaware.  Moreover, the Veteran applied for and, in January 2005, was granted disability benefits from the Social Security Administration based on his malignant neoplasm of the stomach and other anemias, effective October 22, 2002.  The evidence of record does not demonstrate that the Veteran has engaged in any form of employment since October 16, 2004.

In January 2004, the Veteran underwent a clinical evaluation as part of a Physical Evaluation Board's determination as to his continued fitness to serve in the military.  This evaluation was administered by E. J. R., M.D., MAJ., USA, MC.  In reviewing the Veteran's relevant history, Dr. R. indicated that the Veteran experienced "severe" post-gastrectomy syndrome, manifested by nausea, intermittent diarrhea, weight loss, malnutrition, and anemia.  At the time of the examination, the Veteran weighed 115 pounds, which was down an additional 8 pounds from a September 2003 appointment.  After administering clinical testing, Dr. R. concluded that the Veteran was "capable of working at this time."  However, in making this determination, the doctor noted that the Veteran would need to be stationed near a medical center due to a need to frequently appear for oncology follow-up appointments; a need for chronic intramuscular B12 injections; and to undergo blood testing to monitor his anemia and leukopenia.  Also, Dr. R. stated that there was a "very high likelihood" that the Veteran's gastric cancer would recur (a 66 percent chance).  Moreover, the Veteran was noted as being "plagued" by side effects from his therapies, which have been "burdensome" for the Veteran's assigned unit and the Army as a whole.  Based on these findings, Dr. R. found that the Veteran did not meet the retention requirements and, thus, recommended discharge.

In March 2004, the Veteran underwent a VA examination to assess the presence and severity of his gastric cancer residuals.  The examiner indicated that the Veteran's occupational history was "a 43-year-old unemployed supply tech[nician]."  After administering clinical testing, the examiner opined, in pertinent part, that the Veteran "could work a desk job requiring limited ability to lift and carry heavy objects."  Further, although the examiner found that the Veteran would not be able to perform a job that required "hard physical work," he could "handle" a job requiring "a light physical workload." 

In a June 2004 addendum to the Physical Evaluation Board findings, Dr. R. provided additional details as to the Veteran's condition due to his gastric cancer.  Dr. R. stated that, since the stomach resection and subsequent chemotherapy and radiation therapy, the Veteran experienced "intermittent and very bothersome" symptoms such as nausea, vomiting, the inability to tolerate regular oral intake of foods, and, especially, diarrhea.  Dr. R. described the Veteran's diarrhea as being to a "truly severe degree, averaging 6 episodes daily since the surgery."  Further, the doctor stated that the Veteran responded poorly to anti-diarrheal therapies.  Dr. R. then observed that the Veteran's then current weight was 113 pounds, which was "far below" his normal baseline of more than 170 pounds.  The doctor also opined that the Veteran continued to experience "severe" anemia and circulatory issues (lightheadedness, vertigo).

A May 2005 VA treatment report showed that the Veteran transferred his care from Walter Reed Medical Center to the Wilmington, Delaware VA medical center sometime in late 2004 or early 2005.  He reported being seen on a regular basis at Walter Reed, including repeat endoscopies.

An August 2005 VA treatment report demonstrated that the Veteran complained of stomach cramps and constipation.  On this occasion, the Veteran weighed 128.6 pounds.  The Veteran was advised to eat smaller meals more often throughout the day to avoid experiencing dumping syndrome.

In May 2006, a private doctor, D. S., M.D., reviewed the Veteran's relevant medical history.  Ultimately, Dr. S. opined that the Veteran experienced a "moderate degree of impairment" associated with his post-gastrectomy syndrome.  The doctor did not specifically address the Veteran's employability.

In April 2014, the Director rendered an advisory opinion as to whether the Veteran was entitled to an effective date prior to December 13, 2005, for TDIU on an extraschedular basis.  Ultimately, the Director provided the following opinion:

Our review of the evidence does not reveal that the [V]eteran was unemployed and unemployable due to service-connected disability earlier than the effective date of the grant of total disability under 38 C.F.R. § 4.14(a), December 13, 2005.  Entitlement to an extraschedular grant of total disability due to unemployability under 38 C.F.R. § 4.16(b) is not established.

In support of this opinion, the Director discussed a June 2006 hematology and oncology consultation and a March 2007 mental health clinic note. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

In January 2004, Dr. R. opined that the Veteran was "capable of working at this time."  At the time of the January 2004 opinion, Dr. R. was charged with the task of determining whether the Veteran was fit for continued military service, not whether he was capable of securing and maintaining civilian employment.  In making the January 2004 determination, the doctor listed a variety of caveats that would be necessary in order for the Veteran to continue serving on active duty, namely, being in close proximity to medical facilities for requisite follow-up testing and treatment.  Dr. R. ultimately found that these requirements were of such a burden on the Veteran's unit and the Army that he recommended against retention.  Additionally, the doctor described the Veteran as be "plagued" by post-gastrectomy symptoms and side effects from treatment.  In sum, despite Dr. R.'s conclusion that the Veteran was "capable of working," the Board finds that Dr. R. subsequently concludes that the Veteran's symptoms and the requisite follow-up treatment were so disruptive that continued service in the military was not recommended.  The Board finds that it is reasonable to extrapolate from this opinion that the Veteran's symptoms and requisite follow-up treatment would be equally disruptive to civilian employment.  This extrapolation is supported by the doctor's description of the Veteran's symptoms in the June 2004 addendum.  The Board finds Dr. R.'s opinion to be highly probative.

In March 2004, the Veteran underwent a VA examination.  The examiner concluded that the Veteran was able to work a desk job requiring limited ability to lift and carry heavy objects.  Further, although the examiner found that the Veteran would not be able to perform a job that required hard physical work, he could handle a job requiring a light physical workload.  The examiner did not address the Veteran's level of education or his occupational history.  Further, the examiner did not appear to consider or discuss how the Veteran's symptoms associated with post-gastrectomy syndrome, such as frequent and severe diarrhea, or the time necessary to appear for frequent follow-up treatment would affect the Veteran's employability.  For these reasons, the Board finds that the probative value of the March 2004 VA examiner's opinion is diminished.

In April 2014, the Director issued an opinion that the evidence did not demonstrate that the Veteran was "unemployed and unemployable" prior to December 13, 2005.  The Director further found that the evidence did not support TDIU on an extraschedular basis prior to December 13, 2005.  In support of these opinions, however, the Director made no reference to the corrected Physical Evaluation Board findings, the fact that the Veteran was found to be unfit for continued military service, that the Veteran did not work on and after October 16, 2004, or the disruptive nature of the Veteran's symptoms associated with post-gastrectomy syndrome, as well as the Veteran's need for frequent follow-up treatment.  Moreover, in support of the April 2014 opinion, the Director limited the analysis to evidence dated in June 2006 and March 2007, which is well after the period of time in question.  As such, the Board finds that the Director's April 2014 opinion to be a no probative value.

The evidence of record that is positive for the Veteran, even if not binding on the Board, is the Army's determination that the Veteran was no longer fit for continued service; the Social Security Administration's determination that the Veteran's was completely disabled on and after October 22, 2002, and, as discussed above, Dr. R.'s opinion.  When balancing this evidence against the negative evidence of record, and with application of the benefit-of-the-doubt-doctrine, the Board is persuaded that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected gastric cancer residuals on and after the date of his gastric resection, October 22, 2002.  As such, entitlement to TDIU on an extraschedular basis arose on October 22, 2002.

October 22, 2002 occurred during the most recent period of the Veteran's active duty, as did the submission of the December 15, 2003 TDIU claim.  The Veteran was ultimately discharge from this period of active duty, effective October 15, 2004.  In such a situation, the earliest effective date available is the day after the Veteran's service discharge, i.e., October 16, 2004.  See 38 C.F.R. § 3.400.  Accordingly, the Board finds that the Veteran is entitled to an effective date of October 16, 2004, for the granted of TDIU.  The evidence of record does not support finding that an effective date prior to October 16, 2004, is warranted for the grant of TDIU. October 16, 2004 is the earliest effective date assignable under the applicable laws and regulations and, thus, this is considered a full grant of the benefits sought on appeal with respect to this claim.


ORDER

An effective date of October 16, 2004, for the grant of TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


